       Case 2:20-cv-02322-DJH Document 71 Filed 05/04/21 Page 1 of 8




 1   Brandon T. Crossland (Pro Hac Vice)
     Florida Bar. No.: 21542
 2   bcrossland@bakerlaw.com
 3   Julie Singer Brady (Pro Hac Vice)
     Florida Bar. No.: 389315
 4   jsingerbrady@bakerlaw.com
 5   Yameel L. Mercado Robles (Pro Hac Vice)
     Florida Bar. No.: 1003897
 6   ymercadorobles@bakerlaw.com
 7   BAKER & HOSTETLER LLP
     200 South Orange Avenue, Suite 2300
 8   Orlando, FL 32801
     (407) 649-4000
 9
10   Mark A. Fuller (012149)
     mark.fuller@gknet.com
11
     GALLAGHER & KENNEDY
12   2575 East Camelback Road
     Phoenix, Arizona 85016
13   (602) 530-8185
14   Attorneys for Defendants ILX Acquisition, Inc.,
     Diamond Resorts Management, Inc., Diamond Resorts
15   International, Inc., Kathy Wheeler, Troy Magdos, & David F. Palmer
16
                           UNITED STATES DISTRICT COURT
17                             DISTRICT OF ARIZONA
18
     Norman Zwicky, for himself and on behalf    No. 2:20-cv-02322-PHX-DJH
19   of all others similarly situated,
20                              Plaintiff,
21   v.                                       OMNIBUS REPLY MEMORANDUM
                                              IN SUPPORT OF DEFENDANTS
22
                                              KATHY WHEELER AND TROY
23   Diamond Resorts International, Inc.; ILX MAGDOS’ MOTIONS TO DISMISS
     Acquisition, Inc.; Diamond Resorts SECOND AMENDED COMPLAINT
24   Management, Inc.; Stephen J. Cloobeck;
     David F. Palmer; C. Alan Bentley; Troy (Oral Argument Requested)
25
     Magdos; Kathy Wheeler; Linda Riddle &
26   John Doe Riddle; John & Jane Does 1-10;
     and Does 1-10,
27
                                Defendants.
28
       Case 2:20-cv-02322-DJH Document 71 Filed 05/04/21 Page 2 of 8




 1          Pursuant to L.R. Civ. P. 7.2(d), Defendants Kathy Wheeler (“Wheeler”) and Troy

 2   Magdos (“Magdos”)(collectively the “Defendants”) file this Omnibus Reply
 3
     Memorandum (the “Reply”) in support of their Motions to Dismiss the Second Amended
 4
 5   Complaint (Doc. 40; Doc. 46) (the “Motions to Dismiss”).

 6                                           Introduction
 7
            Because the factual allegations against Defendants in the SAC are insufficient to
 8
     state any claim, Plaintiff’s Opposition to their Motions to Dismiss (Doc. 55; Doc. 56) (the
 9
10   “Opposition”) largely ignores them. The overall thrust of Plaintiff’s allegations against the
11   Defendants is that they worked for DRI and were also on the Board of Directors for
12
     PVCOA. There are no allegations of any individual misconduct by either Wheeler or
13
14   Magdos. As such, the allegations are insufficient to support any of Plaintiff’s claims.

15          The claims against Defendants suffer the same deficiency as those asserted against
16
     the Corporate Defendants: the claims are derivative, time-barred and lack specificity.
17
18   Moreover, Plaintiff makes no plausible argument that prevents the application of the

19   director-exculpation provision. Plaintiff’s claims against Defendants should be dismissed.
20
            A.     Plaintiff Lacks Standing Because His Claims Are Derivative.
21
            In the Opposition, Plaintiff fails to point to any facts that give him standing to bring
22
23   his claims against Defendants. For the same reasons stated by the Corporate Defendants
24   in their reply brief (Doc. 64), Plaintiff’s claims against Defendants are derivative of an
25
     alleged injury to PVCOA and should be dismissed.
26
27          B.     Plaintiff’s Claims Are Time-Barred.

28          Plaintiff alleges no facts against Defendants to bring his claim within the applicable


                                                   1
       Case 2:20-cv-02322-DJH Document 71 Filed 05/04/21 Page 3 of 8




 1   statutes of limitations. Plaintiff does not argue otherwise in the Opposition. For the same

 2   reasons stated by the Corporate Defendants in their reply brief (Doc. 64), Plaintiff’s claims
 3
     against Defendants are time-barred and should be dismissed.
 4
 5          C.     Plaintiff’s Claims Against Defendants Are Barred by the Director-
                   Exculpation Provision in PVCOA’s Articles.
 6
            Plaintiff does not dispute that PVCOA’s Articles include a director-exculpation
 7
 8   provision that expressly eliminates the personal liability of a director “for any matter.” See
 9
     Doc. 40-1, Doc. 55 at 6. Despite the plain language of the applicable provision, Plaintiff
10
     argues that his claims against Defendants are not barred by the director-exculpation
11
12   provision in PVCOA’s articles for three reasons: (1) the director-exculpation provision
13   raises an affirmative defense; (2) the director-exculpation provision raises fact issues; and
14
     (3) the director-exculpation provision cannot eliminate duties under Arizona law. None
15
16   of these arguments prevent dismissal of the claims against Defendants.

17          First, Plaintiff incorrectly argues that a defendant can only raise an exculpation
18
     clause as an affirmative defense. Plaintiff fails to distinguish the Ninth Circuit precedent
19
     cited by Defendants holding that exculpated claims should be dismissed at the pleadings
20
21   stage. See Oswald on Behalf of Identiv, Inc., v. Humphreys, 806 Fed.Appx. 577, 579–80
22
     (9th Cir. 2020); In re First Solar Derivative Litig., 2016 WL 3548758, at *4 (D. Ariz. June
23
     30, 2016). Instead of addressing the cases cited by Defendants, Plaintiff cites to inapposite
24
25   cases involving only non-exculpated claims:
26       In re TASER Intern. Shareholder Derivative Litigation, No. CV–05–123–PHX–
27
            SRB, 2006 WL 687033, *19 (D. Ariz. March 17, 2006): In a shareholder derivative
28


                                                   2
       Case 2:20-cv-02322-DJH Document 71 Filed 05/04/21 Page 4 of 8




 1          lawsuit, plaintiffs adequately pled non-exculpated claims. Thus, the Court

 2          determined that it need not consider the exculpatory charter provision in the context
 3
            of the motion to dismiss.
 4
 5       In re Opus E., L.L.C., 480 B.R. 561 (Bankr. D. Del. 2012): The plaintiff adequately

 6          pled non-exculpated claims, and thus stated a claim.
 7
            The remainder of Plaintiff’s argument reads as a hornbook on affirmative defenses
 8
     - none of which bears any relevance to the analysis of the claims against Defendants.
 9
10   Defendants’ argument is simple and straightforward: Defendants are asking the Court to
11
     interpret the clear and unambiguous language of the director-exculpation provision and
12
     conclude that Plaintiff failed to state any claim against Defendants.
13
14          Second, Defendants’ motion to dismiss does not require the Court to make factual
15   determinations related to their conduct as a PVCOA director. Plaintiff cites no case in
16
     support of his argument that this Court is unable to determine if Plaintiff pled particularized
17
18   facts stating a claim that survives the director-exculpation provision. This is precisely the

19   type of analysis that is routine on a Rule 12 motion. In this case, this determination is not
20
     complicated because the PVCOA’s Articles expressly eliminate the personal liability of a
21
     director “for any matter.” Doc. 40-1. Thus, based upon the clear language of the provision,
22
23   any claim against Defendants based upon their conduct as a director must fail.
24
            The only claims for which Defendants could be personally liable are those falling
25
     within the exceptions of the Arizona Nonprofit Corporation Act, A.R.S. § 10-3202(B). See
26
27   Doc. 40 at 7-8; Doc. 46 at 6-7. Instead of addressing how Defendants’ alleged conduct
28


                                                   3
       Case 2:20-cv-02322-DJH Document 71 Filed 05/04/21 Page 5 of 8




 1   falls within one of the four exceptions, Plaintiff makes a string of unavailing arguments.

 2   Plaintiff first argues that A.R.S. § 10-3202(B) does not apply because the Timeshare Act
 3
     supersedes all other statutes “if there is any conflict.” Doc. 55 at 11; Doc. 56 at 10.
 4
 5   However, the Timeshare Act is silent on director liability, including the right of an

 6   association to eliminate or limit director liability. Thus, there is no conflict between the
 7
     provisions of the Timeshare Act and A.R.S. § 10-3202(B). The relevant provisions related
 8
     to director liability under the Arizona Nonprofit Corporation Act apply to this matter.
 9
10          Next, Plaintiff argues that the director-exculpation provision does not eliminate
11   liability for ultra vires actions. Although Plaintiff cites to general principles of law, he can
12
     point to no factual allegations to support any ultra vires act committed by Defendants. An
13
14   ultra vires corporate act is an act taken outside the authority of the corporate officers. See

15   Trico Elec. Coop. v. Ralston, 67 Ariz. 358, 367 (1948). Beyond conclusory allegations,
16
     there are no facts to support any conduct by Defendants outside of their role and authority
17
18   as director of the PVCOA Board. Unlike the defendants in the Lurie case, cited by Plaintiff,

19   Defendants were not “attempting to use the corporation to make money as individuals
20
     without incurring individual liability.” Lurie v. Arizona Fertilizer & Chem. Co., 101 Ariz.
21
     482, 487, 421 P.2d 330, 335 (1966). Even assuming it’s true that Defendants “passed
22
23   through” DRI’s expenses to members of PVCOA, there are no allegations that Defendants
24   personally benefited from this conduct. Thus, the doctrine of ultra vires does not apply to
25
     this case.
26
27          Finally, although Plaintiff argued that the Arizona Nonprofit Corporation Act is

28   irrelevant, Plaintiff nonetheless argues that the exceptions of A.R.S. § 10-3202(B)(b) and


                                                    4
       Case 2:20-cv-02322-DJH Document 71 Filed 05/04/21 Page 6 of 8




 1   (d) apply.1 As with the rest of his Opposition, Plaintiff cites to general principles of law,

 2   but fails to cite factual allegations against Defendants that would support any intentional
 3
     conduct to cause harm or to violate criminal law. In the Opposition, Plaintiff repeats the
 4
 5   same conclusory and unsupported allegations of his SAC. He does not – and cannot – point

 6   to any factual allegation to show that Defendants had any knowledge that any alleged
 7
     expenses were improper nor that she acted or failed to act with the intent to harm Plaintiff.
 8
     The SAC is devoid of any allegations that plausibly support any claim of intentional
 9
10   wrongdoing by Defendants. See Kuc v. Christiana Tr. ARLP 3, 2016 WL 74712, at *1 (D.
11   Ariz. Jan. 7, 2016).   Because there are no facts of intentional conduct by Defendants,
12
     neither A.R.S. § 10-3202(B)(b) nor (d) applies.        Therefore, the director-exculpation
13
14   provision precludes all of Plaintiff’s claims against Defendants.

15          D.     Plaintiff Fails to State Any Civil Fraud or RICO Claim With Requisite
16                 Specificity.

17          Plaintiff acknowledges in the Opposition that his fraud and RICO’s claims against
18
     Defendants are premised solely on them being a director of PVCOA and an employee of
19
     DRI at the time that the budgets at issue were disseminated to members and the assessments
20
21   were subsequently collected. Doc. 55 at 4-5; Doc. 56 at 4-5. According to Plaintiff, these
22
     facts are enough to plausibly support “the role [Defendants] served in defendants’
23
     collective scheme.” Id. The factual allegations against Defendants are a far cry from the
24
25   specificity demands of Rule 9(b). See Doc. 40 at 9-10; Doc. 46 at 7-9. Because claims of
26
27
            1
28            Plaintiff does not address the two exceptions at A.R.S. § 10-3202(B)(a)&(c). Thus,
     Plaintiff has waived any argument that either of those exceptions apply.


                                                  5
       Case 2:20-cv-02322-DJH Document 71 Filed 05/04/21 Page 7 of 8




 1   fraud and RICO violations are serious accusations of wrongdoing, a plaintiff must allege

 2   facts particular enough to give a defendant notice of the misconduct, so that she can defend
 3
     against the specific misconduct being alleged. See, e.g., Doherty v. Certified Fin. Planner
 4
 5   Bd. Of Standards, Inc., No. CV-12-01920, 2012 WL 5504183 (D. Ariz. Nov. 13, 2012).

 6   Plaintiff concedes that he makes no effort whatsoever to identify Defendants’ individual
 7
     role in the alleged scheme. For these reasons and for the reasons stated by the Corporate
 8
     Defendants’ in their reply brief (Doc. 64), the claims against Defendants of purported fraud
 9
10   or RICO should be dismissed.
11                                          Conclusion
12
            For the reasons stated above and in the Motions to Dismiss, Defendants requests
13
14   that the Court grant the Motions to Dismiss, dismiss the SAC as to them with prejudice,

15   award them attorneys’ fees and costs associated with the Motions, and grant all such other
16
     relief as the Court deems just and proper.
17
18          DATED this 4th day of May, 2021

19                                                Respectfully submitted,
20                                                s/ Mark A. Fuller
21                                                Mark A. Fuller
                                                  Arizona Bar No.:
22                                                GALLAGHER & KENNEDY
                                                  2575 East Camelback Road
23
                                                  Phoenix, Arizona 85016
24                                                (602) 530-8185
25
26
27
28


                                                    6
       Case 2:20-cv-02322-DJH Document 71 Filed 05/04/21 Page 8 of 8




 1                                             Brandon T. Crossland (Pro Hac Vice)
                                               Julie Singer Brady (Pro Hac Vice)
 2                                             Yameel L. Mercado Robles (Pro Hac Vice)
 3                                             BAKER & HOSTETLER LLP
                                               200 South Orange Avenue, Suite 2300
 4                                             Orlando, FL 32801
 5                                             (407) 649-4000
                                               Attorneys for Defendants ILX Acquisition, Inc.,
 6                                             Diamond Resorts Management, Inc., Diamond
                                               Resorts International, Inc., Kathy Wheeler, Troy
 7
                                               Magdos, and David F. Palmer
 8
 9
10
                                  CERTIFICATE OF SERVICE
11
12   I hereby certify that on this 4th day of May, 2021, I electronically transmitted the attached
     document to the Clerk's Office using the CM/ECF System for filing and transmittal of a
13   Notice of Electronic Filing.
14
     /s/ Christine C. Marsceill
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  7
